RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–7, 9–17, 19 and 20 are pending in this application.
Claims 8 and 18 are canceled.
Claims 1–7, 9–17, 19 and 20 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1–7, 9–17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, the claim limitation “identifying, by a device, a service level definition for a service used by an entity that is separate from one or more 
The dependent claims to the independent claims 1 and 11 are also similarly rejected.
For purposes of further examination, the Examiner will construe that it is the entity that is separate from one or more computing device hosting the service.
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
The Applicant argues through amended claim language that at least the limitation “identifying, by a device, a service level definition for a service used by an entity that is separate from one or more computing devices hosting the service” is not taught in the prior art references, amongst the other limitations that the Applicant alleges that are not taught as well. Remarks on 8/6/2021 at 8.
The Examiner respectfully disagrees. As the claim is currently amended, the entity is separate from the one or more computing devices hosting the service in the prior art. For example, as shown in Fig. 1 of Chatterjee et al. (10,511,690), client device 103 representing an entity is a separate device/machine traversing over network 101, where the other side of the network 101 includes microservice-based application 105 which can be hosted by entirely different device or devices.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Testa et al. (2017/0063645).
Regarding claims 1 and 11, Chatterjee teaches A method for monitoring service level compliance of an entity's use of application programming interfaces of a service, the method comprising:
(a) identifying, by a device, a service level definition for a service used by an entity that is separate from one or more computing devices hosting the service, the service comprising a plurality of micro services having a plurality of application 
(b) receiving, by the device, from one or more devices of the entity a plurality of requests to access one or more APIs of the plurality of APIs of the plurality of micro services (Fig. 1; col. 4 ll. 9-23, an API gateway can receive requests from client device 103 for routing requests to appropriate microservices);
(c) recording, by the device, information about the entity's use of the plurality of APIs of the plurality of micro services (Fig. 4A; col. 7 ll. 61-67, historical event log storage 404 and/or event monitoring module 408 can store information regarding events/information about API requests - i.e. whether it was successfully processed and/or processing times of API requests);
(d) comparing, by the device, the recorded information about the entity's use of the plurality of APIs of the plurality of micro services to the one or more thresholds of 
(f) providing, by the device, notification of the determination (col. 6 ll. 66-67 to col. 7 ll. 1-9, for example, QoS levels derived from performance metric such as RTI [response time index] can be color coded/status coded to normal or green status, pre-warning or yellow status, or warning or red status; see also col. 9 ll. 49-67).
However, Chatterjee does not explicitly teach (e) determining, by the device, that the entity's use of the plurality of APIs of the plurality of micro services is within a predetermined range of a threshold of the one or more thresholds of the service level definition; and
Testa from the same field of endeavor teaches (e) determining, by the device, that the entity's use of the plurality of APIs of the plurality of micro services is within a predetermined range of a threshold of the one or more thresholds of the service level definition; (¶39, SLA consists of set parameters that fulfill an agreed SLA; SLO can specify SLA parameters in terms of threshold as well as permitted range) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Chatterjee using Testa to provide a more flexible arrangement when determining whether a SLA parameter has been met or not. One of ordinary skill in the art would have recognized that rather than a pass/fail system of meeting a particular number as a threshold, a threshold having a range of values that 

Regarding claims 6 and 16, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. Chatterjee further teaches wherein (c) further comprises recording information comprising one or more of the following: a number of requests per time period, a number of requests that succeed per time period, a number of requests that fail per time period, a response time per request (col. 5 ll. 57-67, response time index).

Regarding claims 7 and 17, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. Chatterjee further teaches wherein the predetermined range of the threshold comprises a percentage of the threshold (col. 5 ll. 57-67, SLA threshold can constitute a baseline within a percentile response time, such as 90th percentile).

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Testa et al. (2017/0063645), and further in view of O'Shea et al. (2014/0330937).
Regarding claims 2 and 12, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises identifying the service level definition based on an identifier of the entity and an identifier of the service.
O'Shea from the same field of endeavor teaches wherein (a) further comprises identifying the service level definition based on an identifier of the entity and an identifier of the service (¶54, multiple service level agreements each having different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using O'Shea to easily identify to which entity/customer/user a particular SLA belongs to, when there may be plurality of SLAs for plurality of entities and even plurality of SLAs for just one entity/customer/user. Having the ability to identify exactly which requesting entity, shown as client device 103 of Chatterjee, would have yielded knowing exactly which nodes providing microservices would be contributing the most to violation of SLA terms, such as metric including the response time index.

Claims 3, 9, 10, 13, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Testa et al. (2017/0063645), and further in view of Wu et al. (2019/0102717).
Regarding claims 3 and 13, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises configuring, by the device, one or more policies based at least on the service level definition.
Wu from the same field of endeavor teaches wherein (a) further comprises configuring, by the device, one or more policies based at least on the service level definition (¶31, SLA enforcement can be based on policy guidelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has 

Regarding claims 9 and 19, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein a threshold of the one or more thresholds corresponds to a micro service of the plurality of micro services.
Wu from the same field of endeavor teaches wherein a threshold of the one or more thresholds corresponds to a micro service of the plurality of micro services (¶33, microservice task actions can be measured against performance thresholds; claim 1, threshold associated with a potential impact to the SLA, for example, as per claim 4, the microservices usage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Regarding claims 10 and 20, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (f) further comprises throttling, by the device responsive to the determination, one or more subsequent requests to one or more APIs of the plurality of APIs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Wu to predetermine possible actions via policy upon determining that some parameter of SLA metrics has been triggered. Such predetermined possible actions based on policy would resolve any determined actions via policy much quicker to resolve compared to manual intervention to resolve such triggered SLA metrics.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Chatterjee (10,511,690) in view of Testa et al. (2017/0063645), and further in view of Bender et al. (2019/0166125).
Regarding claims 4 and 14, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server.
Bender from the same field of endeavor teaches wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server (¶3, cloud vendor, being a third party, can provide services to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bender to use cloud vendors as providers of services with particularly measured SLA metrics so that the advantages that come with using third party cloud vendors are harnessed, which include advantages such as being able to scale services on demand. Such ability to scale on demand would ideally benefit the plurality of chains of microservices that can be operated as shown in Chatterjee's Figure 1.

Regarding claims 5 and 15, Chatterjee and Testa teach the limitations of claims 1 and 11 respectively. However, the teachings do not explicitly teach wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server.
Bender from the same field of endeavor teaches wherein (a) further comprises obtaining, by the device, the service level definition from a third party providing the service on a remote server (¶3, cloud vendor, being a third party, can provide services to a user of cloud computing service, for example; such services come with service level agreements that are serviced by the cloud vendor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bender to use cloud vendors as providers of services with particularly measured SLA metrics so that the advantages that come with using third party cloud vendors are harnessed, which include advantages such as being able to scale services on demand. Such ability to scale on .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458